                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA




RAMEL ANDERSON,                     :    CIVIL ACTION
                                    :    NO. 17-1028
         Petitioner,                :
                                    :
                                    :
                                    :
    v.                              :
                                    :
                                    :
                                    :
MICHAEL OVERMEYER, et al.,          :
                                    :
         Respondents.               :



                             O R D E R

         AND NOW, this 11th day of October, 2018, upon

consideration of the Petition for a Writ of Habeas Corpus (ECF

No. 3), Petitioner’s Application for Stay in Abeyance (ECF No.

1), Respondents’ Motion to Stay and Hold These Habeas

Proceedings in Abeyance (ECF No. 11), Petitioner’s Memorandum of

Law in Support of Habeas Corpus (ECF No. 14), the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley

(ECF No. 15), and Petitioner’s objections thereto (ECF No. 17),

it is hereby ORDERED as follows:

         1.     Petitioner’s Application for Stay in Abeyance

(ECF No. 1) is DENIED.
          2.    Respondents’ Motion to Stay and Hold These Habeas

Proceedings in Abeyance (ECF No. 11) is DENIED.

          3.    Petitioner’s objection to the Report and

Recommendation (ECF No. 17) is SUSTAINED.1

          4.    The Report and Recommendation (ECF No. 15) is

APPROVED and ADOPTED.2


1
           Petitioner objects to the Commonwealth’s contention that
the brief he filed in the Pennsylvania Superior Court pursuant to
Pennsylvania’s Post Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat.
§§ 9541-9546 was untimely. According to Petitioner, although the
brief was due on October 18, 2017, and the court received it on
October 19, 2017, the brief was timely under the prisoner mailbox
rule. The Government has not responded to Petitioner’s objection.
Given that the date that Petitioner filed his brief in the Superior
Court has no bearing on the Court’s determination of the issues raised
in the Petition, the Court will assume for purposes of this petition
that Petitioner’s assertion regarding the date that he mailed his
brief is accurate.
2
           A district court may refer an application for a writ of
habeas corpus to a United States magistrate judge for a report and
recommendation (“R&R”). See Rules Governing § 2254 Cases, R. 10 (“A
magistrate judge may perform the duties of a district judge under
these rules, as authorized under 28 U.S.C. § 636.”). A prisoner may
object to the magistrate judge’s R&R within fourteen days after being
served with a copy thereof. See 28 U.S.C. § 636(b)(1). The district
court does not, however, review objections that are generalized. See
Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011) (“We have provided
that § 636(b)(1) requires district courts to review such objections de
novo unless the objection is ‘not timely or not specific.’”) (quoting
Goney v. Clark, 749 F.2d 5, 6–7 (3d Cir. 1984)). “A judge of the
court may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.” 28 U.S.C. §
636(b)(1)(C).

           On habeas review, a federal court must determine whether
the state court’s adjudication of the claims raised was (1) contrary
to, or an unreasonable application of, clearly established federal
law, or (2) based on an unreasonable determination of the facts in
light of the evidence presented. 28 U.S.C. § 2254(d). A state court
decision is “contrary to” established precedent when the state court
                                  2
“applies a rule that contradicts the governing law set forth in
[Supreme Court] cases” or “if the state court confronts a set of facts
that are materially indistinguishable from a decision of [the Supreme
Court] and nevertheless arrives at a different result from [Supreme
Court] precedent.” Lockyer v. Andrade, 538 U.S. 63, 73 (2003)
(quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). A state
court decision involves an “unreasonable” application of established
precedent when the “state court identifies the correct governing legal
principle . . . but unreasonably applies [it] to the facts of the
prisoner’s case.” Id. at 75 (quoting Williams, 529 U.S. at 413).

           Under the Antiterrorism and Effective Death Penalty Act of
1996 (“the AEDPA”), on habeas review, a federal court must presume
that factual findings of state trial and appellate courts are correct.
Stevens v. Del. Corr. Ctr., 295 F.3d 361, 368 (3d Cir. 2002). A
petitioner may only overcome this presumption on the basis of clear
and convincing evidence to the contrary. Burt v. Titlow, 571 U.S. 12,
18 (2013). “AEDPA requires a state prisoner [to] show that the state
court’s ruling on the claim being presented in federal court was so
lacking in justification that there was an error . . . beyond any
possibility for fairminded disagreement.” Id. at 20 (quoting
Harrington v. Richter, 562 U.S. 86, 103 (2011)).

           A habeas petitioner must “exhaust [] the remedies available
in the courts of the State” before obtaining habeas relief. 28 U.S.C.
§ 2254(b)(1)(A). If the state courts have declined to review the
merits of a petitioner’s claim based on his failure to comply with a
state rule of procedure, the claim is procedurally defaulted. See
Harris v. Reed, 489 U.S. 255, 262-63 (1989). Although “[a] habeas
petitioner who has defaulted his federal claims in state court meets
the technical requirements for exhaustion[, as] there are no state
remedies any longer ‘available’ to him,” Coleman v. Thompson, 501 U.S.
722, 732 (1991), procedurally defaulted claims cannot be reviewed
unless “the [petitioner] can show cause for the default and actual
prejudice [as a result of the alleged violation of federal law], or
demonstrate that failure to consider the federal claim will result in
a fundamental miscarriage of justice.” Id. at 749—50 (internal
citations omitted).

           A court is to construe a prisoner’s pro se pleading
liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam),
and a “pro se complaint, however inartfully pleaded, must be held to
less stringent standards than formal pleadings drafted by lawyers.”
Id. (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)) (internal
quotation marks omitted); see also Higgs v. Att’y. Gen. of the U.S.,
655 F.3d 333, 339 (3d Cir. 2011) (“[W]hen presented with a pro se
litigant, we ‘have a special obligation to construe his complaint
liberally.’” (quoting United States v. Miller, 197 F.3d 644, 648 (3d
                                  3
          5.    The Petition for a Writ of Habeas Corpus (ECF No.

3) is DENIED and DISMISSED with prejudice.

          6.    A certificate of appealability shall NOT issue.

          7.    The Clerk of Court shall mark this case as

CLOSED.



          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.




Cir. 1999))); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed
so as to do justice.”).

           Although Petitioner has not objected to the R&R’s legal
reasoning, the Court has reviewed the R&R de novo and has concluded
that Petitioner’s claim was untimely in both the PCRA court and this
Court.



                                  4
